UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 February 16, 2006


                                      Before

                 Hon. THOMAS E. FAIRCHILD, Circuit Judge

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. DIANE S. SYKES, Circuit Judge

No. 04-2475

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Northern District of
                                             Illinois, Eastern Division
      v.
                                             No. 03 CR 188
JOSE ROMERO-PEDROZA,
     Defendant-Appellant.                    Blanche M. Manning,
                                             Judge.


                                    ORDER

       The district court sentenced defendant-appellant Jose Romero-Pedroza to 64
months in prison after he pled guilty to one count of being in the United States
unlawfully after having been deported following a conviction of an aggravated
felony that was a crime of violence, and who had a prior conviction of an aggravated
felony in violation of 8 U.S.C. §§ 1326(a) and (b)(2). Romero-Pedroza had a criminal
history category of four, and an offense level of 21 based on his prior criminal
convictions, resulting in a guideline range of 57 to 71 months’ incarceration.
No. 04-2475                                                                    Page 2

       At the request of the parties, we ordered a limited remand pursuant to
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), for the sentencing judge to
determine whether she would have imposed the same sentence had she understood
that the sentencing guidelines were advisory.

       On January 31, 2006, the district court issued a memorandum and order
advising the court that, after reviewing the written submissions of the parties as to
this remand, the sentencing transcript, the presentence report with the associated
objects, and the briefing on Romero-Pedroza’s original motion for a downward
departure, given the specific facts of Romero-Pedroza’s case, with over twenty
arrests and twelve convictions between 1991 and 2003, several involving weapons,
it would have imposed the same sentence.

      We invited the parties to file memoranda concerning the district court’s
response but only the government did so. Sentences properly calculated under the
sentencing guidelines are presumptively reasonable. United States v. Mykytiuk, 415
F.3d 606, 608 (7th Cir. 2005). By not responding, Romero-Pedroza fails to rebut
that presumption, and our review does not reveal any reason why his sentence
would be unreasonable.

                                                                        AFFIRMED.